Memorandum. The order should be affirmed.
Section 6826 of the Education Law, in providing access to information about the cdst of prescription drugs by requiring pharmacies to post their current selling prices of the 150 such drugs which are "most frequently prescribed * * * together with their usual dosages” (Education Law, § 6826, subd 2), as set out on a list required to be prepared by the State Board of Pharmacy, is within the permissible scope of the State’s power to regulate drug stores (see Le Drugstore Etats Unis v New York State Bd. of Pharmacy, 33 NY2d 298, 302). Nor is it unconstitutional either for vagueness or for delegation of power to the board to draw up the list in accordance with the standards set out by the statute (cf. Urowsky v Board of Regents, 38 NY2d 364, 371).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, with costs, in a memorandum.